       Case 1:20-cv-01331-MV-JFR Document 18 Filed 02/17/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


 PAMELA S. MCKINLEY, as Parent and
Guardian of GM, A Minor Child;
MARGUERITE GARNER,
VALERIE GEORGE, EVAN D. ROBERTS,
SAUNDRA THOMPSON d/b/a Q SHOES,
KRISTINE M. BLACKMAN AND PHILLIP
BLACKMAN d/b/a BLACKMAN
TAEKWONDO ACADEMY, LLC, MESA DE
PLATA LLC d/b/a JALISCO CAFÉ, and
SUSANA VASQUEZ d/b/a PET FOOD
GONE WILD, INC., TRISHA D. KEEFE,
JILL M. INANNA, DAVID G. STEPUTIS,
And JOHN OR JANE DOES 1-100

       Plaintiffs,

v.                                                          Case No. 1:20-cv-01331-MV-JFR

GOVERNOR MICHELLE LUJAN GRISHAM, in
Her Official Capacity as well as Individually;
PUBLIC HEALTH DIRECTOR KATHYLEEN
KUNKEL, INTERIM DIRECTOR BILLY
JIMENEZ, and TRACIE COLLINS, M.D.
Secretary-Designate of NMDOH, Jane and
John Does 1-20,

       Defendants.


      DEFENDANTS’ RESPONSE TO MOTION TO INTERVENE AS OF RIGHT

       Defendants Governor Michelle Lujan Grisham and Secretary-Designate Tracie Collins

(collectively, “Defendants”), 1 by and through their counsel of record, hereby submit this response


1
 Kathyleen Kunkel and Billy Jimenez were also named in their official capacities as Secretary and
Acting Secretary of the Department of Health, respectively. See Am. Compl. at 1 (caption), ¶ 16.
However, Ms. Kunkel retired last year, and Mr. Jimenez is no longer Acting Secretary of the
Department of Health. Accordingly, their successor, Secretary-Designate Collins, is automatically
substituted in their place. See Fed. R. Civ. P. 25(d).
       Case 1:20-cv-01331-MV-JFR Document 18 Filed 02/17/21 Page 2 of 8




in opposition to Arthur Firstenberg’s (“Intervenor’s”) Motion to Intervene as of Right [Doc. 11]

(“Motion to Intervene” or “Motion”). As grounds for this response, Defendants state as follows.

                                         BACKGROUND

       As the general background to this action is thoroughly covered in Defendants’ Motion to

Dismiss [Doc. 8], Defendants recount only the facts pertinent to Intervenor’s Motion. Recognizing

the seriousness of this virus and its ability to spread exponentially, the Governor declared a public

health emergency under the Public Health Emergency Response Act, NMSA 1978 §§ 12-10A-1

to-19 (2007) and invoked the All Hazards Emergency Management Act, NMSA 1978, §§ 12-10-

1 to -10 (1959), as amended through 2007), by directing all cabinets, departments, and agencies to

comply with the directives of the declaration and the further instructions of the Department of

Health (the Department). 2 Consistent with the powers provided during an emergency under both

these Acts, as well as the Public Health Act, NMSA 1978, §§ 24-1-1 to -40 (1973, as amended

through 2019), the Secretary subsequently entered a series of public health orders (“PHOs”)

prohibiting most gatherings of any significant size and curtailing or prohibiting the operations of

many businesses. 3

       The current PHO sets restrictions on a county-by-county basis depending on the number

of COVID-19 new cases and the average test positivity rate.4 As relevant to this case, the current



2
   Governor Michelle Lujan Grisham, Executive Order 2020-004 (March 11, 2020),
https://cv.nmhealth.org/wp-content/uploads/2020/03/Executive-Order-2020-004-r.pdf.
3
   See generally Public Health Orders and Executive Orders, N.M. Dep’t of Health,
https://cv.nmhealth.org/public-health-orders-and-executive-orders/ (last visited Oct. 18, 2020)
(collecting PHOs and executive orders relating to COVID-19).
4
  N.M. Dep’t of Health, Public Health Order at 6 (Jan. 29, 2021), https://cv.nmhealth.org/wp-
content/uploads/2021/01/GovernorsOffice@state.nm_.us_20210129_161525.pdf          [hereinafter
January 29 Order].
       Case 1:20-cv-01331-MV-JFR Document 18 Filed 02/17/21 Page 3 of 8




PHO provides: “Unless a healthcare provider instructs otherwise, all individuals shall wear a mask

or multilayer cloth face covering in public settings[.]” Id. at 11. The PHO also provides that retail

spaces “may not allow a person who is without a mask or multilayer cloth face covering to enter

the premises except where that person is in possession of a written exemption from a healthcare

provider.” Id.

       Against this factual backdrop, Plaintiffs filed the instant action asserting a multitude of

confusing and undeveloped claims. See generally [Doc. 4] (“Amended Complaint” or “Am.

Compl.”). As relevant to Intervenor’s Motion, Plaintiffs complain about alleged actions by third

parties that they contend arise from the mask requirement 5 and claim that masks are ineffective

and unhealthy. Id. at 92-95. Intervenor filed his Motion seeking to intervene as a matter of right

under Fed. R. Civ. P. 24(a)(2), claiming to be entitled to intervene in this action to also challenge

the mask requirement. See generally Motion. Intervenor claims to have a “direct and substantial

interest” in challenging the mask requirement because he “is medically unable to wear a mask and

carries with him at all times a letter from his doctor stating so” but continues to be “verbally and

physically assaulted” in public places and banned from stores because he refuses to wear a mask.

See Motion at 6-7, 13. He further (erroneously) claims Defendants have shut down libraries and

senior centers, which has injured him because he now has to pay for internet at a FedEx. See

Motion at 14 ¶ 7. Both Plaintiffs and Defendants oppose the Motion. Id. at 3.

                                          DISCUSSION

I.     Standard of review



5
  See, e.g., Am. Compl. at ¶ 14(b) (complaining about being harassed by employees and customers
in stores for improperly wearing a mask); id. ¶ 14(i) (same); id. ¶ 14(c) (claiming doctors have
refused to provide her a medical exemption letter despite being qualified for one); id. ¶ 14(h)
(complaining about citizens reporting her employees and harassing her customers for not wearing
masks).
        Case 1:20-cv-01331-MV-JFR Document 18 Filed 02/17/21 Page 4 of 8




       Federal Rule of Civil Procedure 24(a) provides that non-parties may intervene in a pending

action as of right if: “(1) the application is timely; (2) the applicant claims an interest relating to

the property or transaction which is the subject of the action; (3) the applicant’s interest may as a

practical matter be impaired or impeded; and (4) the applicant’s interest is [not] adequately

represented by existing parties.” W. Energy All. v. Zinke, 877 F.3d 1157, 1164 (10th Cir. 2017)

(alterations, internal quotation marks, and citation omitted). In addition to these elements, the

proposed intervenor must demonstrate the validity of his claims. See Lucero ex rel. Chavez v. City

of Albuquerque, 140 F.R.D. 455, 457 (D. N.M. 1992) (“The first step in determining whether to

permit intervention is to establish the validity of the proposed intervenor’s claims.”); see also

Solien on behalf of NLRB v. Miscellaneous Drivers & Helpers Union, Local No. 610, 440 F.2d

124, 132 (8th Cir.) (“Intervention . . . presupposes that the applicant has a right to maintain a claim

for the relief sought.”); Romero v. Bd. of Cty. Comm’rs for Curry, 313 F.R.D. 133, 137 (D.N.M.

2016) (“The movant bears the burden of establishing its right to intervene.”)

II.    The Court should deny the Motion to Intervene because lacks standing to pursue his
       claims against Defendants

       Article III of the U.S. Constitution restricts the federal courts to the adjudication of “Cases”

and “Controversies.” U.S. Const. art. III, § 2, cl. 1. “To establish Article III standing, a plaintiff

must show that: (1) she has suffered an ‘injury in fact’ . . . (2) the injury is fairly traceable to the

challenged action of the defendant; and (3) it is likely, as opposed to merely speculative, that the

injury will be redressed by the relief requested.” Tandy v. City of Wichita, 380 F.3d 1277, 1283

(10th Cir. 2004). “The principle of causation for constitutional standing requires a plaintiff’s injury

to be fairly traceable to the challenged action of the defendant, and not the result of the independent

action of some third party not before the court.” Bronson v. Swensen, 500 F.3d 1099, 1109 (10th

Cir. 2007) (internal quotation marks and citations omitted); see also Aptive Envtl., LLC v. Town of
       Case 1:20-cv-01331-MV-JFR Document 18 Filed 02/17/21 Page 5 of 8




Castle Rock, 959 F.3d 961, 977 (10th Cir. 2020) (“To satisfy the traceability requirement, the

defendant’s conduct must have caused the injury.” (internal quotation marks and citations

omitted)). Relatedly, to establish redressability, a “plaintiff must also establish it is likely, as

opposed to merely speculative, that the injury will be redressed by a favorable decision.”

Committee to Save the Rio Hondo v. Lucero, 102 F.3d 445, 452 (10th Cir. 1996); Nova Health Sys.

v. Gandy, 416 F.3d 1149, 1159 (10th Cir. 2005) (“[R]edressability and traceability [often] overlap

as two sides of a causation coin.” (internal quotation marks and citation omitted).

       In this case, it is undisputed that the PHO contains an explicit exemption for individuals

like Intervenor who have been directed by a healthcare provider not to wear a mask. See January

29 Order, supra note 4, at 11;6 see, e.g., Motion at 26 ¶ 31. It is similarly undisputed that the PHO

does not require any store to bar entry to individuals who are in “possession of a written exemption

from a healthcare provider.” See January 29 Order, supra note 4, at 11. Accordingly, Intervenor’s

complaints regarding any mask mandate lie solely with the actions of third parties and not any

official action by Defendants. For example, Intervenor alleges that he was yelled at and physically

assaulted at a UPS store by their employees and customers. See Motion at 13 ¶ 6. But Defendants

have no duty to protect Intervenor from the actions of private citizens. See Deshaney v. Winnebago

Cty. Dep’t of Soc. Servs., 489 U.S. 189, 195 (1989) (“[N]othing in the language of the Due Process

Clause itself requires the State to protect the life, liberty and property of its citizens against

invasion by private actors.”). While Intervenor complaints Defendants have not “publicized” the

exception, Motion at 26 ¶ 31, it is undisputed that the PHO is widely available online. See January

29 Order, supra note 4. Intervenor cites no authority for the proposition that because the Governor



6
  The Court may take judicial notice of the PHO and its provisions. See, e.g., Legacy Church, Inc.
v. Kunkel, No. CIV 20-0327 JB\SCY, 2020 U.S. Dist. LEXIS 122542, at *329 (D.N.M. July 13,
2020) (taking judicial notice of PHOs).
       Case 1:20-cv-01331-MV-JFR Document 18 Filed 02/17/21 Page 6 of 8




has not mentioned the medical exemption at some of her press conferences, she is responsible the

acts of private citizens who take issue with Intervenor refusing to wear a mask during a pandemic.

See Motion at 36-27 ¶ 31; Nor does Plaintiff cite, as he cannot, any authority for the proposition

that the PHOs must compel private citizens to accommodate Intervenor’s ostensible medical

condition. See Motion at 27 ¶ 32.

       Finally, to the extent Intervenor complains about his lack of free internet at public libraries

and senior centers, see Motion at 29-30, he cannot point to any provision in the PHO that closes

any government buildings like public libraries, nor senior centers. 7 See generally January 29 Order,

supra note 4 (only imposing occupancy restrictions on “businesses, houses of worship, and other

non-profit entities” and permitting nearly every entity to operate at 25% occupancy in Red Level

counties). And even if he could, Defendants are aware of no constitutional right to free wifi. See

Deshaney, 489 U.S. at 196 (“[T]he Due Process Clauses generally confer no affirmative right to

governmental aid, even where such aid may be necessary to secure life, liberty, or property

interests of which the government itself may not deprive the individual.”); Youngberg v. Romeo,




7
  The Court should disregard any legal, conclusory statements that these places “have been shut
down by Defendants’ Orders.” Motion at 14 ¶ 7; cf. Mocek v. City of Albuquerque, 813 F.3d 912,
921 (10th Cir. 2015) (stating that in reviewing a 12(b)(6) motion, courts should “disregard
conclusory statements and look only to whether the remaining, factual allegations plausibly
suggest the defendant is liable”). Additionally, insofar as Intervenor seeks to challenge prior PHOs,
his claims are moot and barred by both qualified and sovereign immunity. Spell v. Edwards, 962
F.3d 175, 179 (5th Cir. 2020) (concluding that an appeal from the denial of a preliminary injunction
seeking enjoin the enforcement of the Louisiana governor’s executive order restricting in-person
church services to ten congregants was moot because the order expired); DeBauche v. Trani, 191
F.3d 499, 505 (4th Cir. 1999) (noting that the Ex parte Young exception to sovereign immunity
requires “an ongoing violation of federal law” and thus “does not apply when the alleged violation
. . . occurred entirely in the past”) see also Defendants’ Motion to Dismiss [Doc. 8] at 26-27
(discussing sovereign and qualified immunity).
        Case 1:20-cv-01331-MV-JFR Document 18 Filed 02/17/21 Page 7 of 8




457 U.S. 307, 317 (1982) (“As a general matter, a State is under no constitutional duty to provide

substantive services for those within its border”).

       Given that Intervenor’s alleged injuries flow from the independent acts of third parties not

before the court, he fails to demonstrate both the causation and redressability required for standing.

He therefore lacks standing to sue Defendants, and his Motion should be denied as a result.8

                                          CONCLUSION

       For the foregoing reasons, this Court should deny Intervenor’s Motion.




                                               Respectfully submitted,

                                               s/ Holly Agajanian
                                               Holly Agajanian
                                               Chief General Counsel to
                                               Governor Michelle Lujan Grisham
                                               490 Old Santa Fe Trail, Suite 400
                                               Santa Fe, New Mexico 87501
                                               Holly.Agajanian@state.nm.us
                                               505-476-2210

                                               Kyle P. Duffy
                                               Associate General Counsel to
                                               Governor Michelle Lujan Grisham
                                               490 Old Santa Fe Trail, Suite 400
                                               Santa Fe, New Mexico 87501
                                               kyle.duffy@state.nm.us
                                               505-476-2210

                                               Maria S. Dudley
                                               Associate General Counsel to
                                               Governor Michelle Lujan Grisham
                                               490 Old Santa Fe Trail, Suite 400
                                               Santa Fe, New Mexico 87501
                                               maria.dudley@state.nm.us
                                               505-476-2210


8
  To the extent Intervenor incorporates by reference any of Plaintiffs’ allegations and counts, the
legal inadequacy of those is thoroughly addressed in Defendants’ Motion to Dismiss [Doc. 8].
       Case 1:20-cv-01331-MV-JFR Document 18 Filed 02/17/21 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 17, 2021, I filed the foregoing via the CM/ECF filing

system, which caused all counsel of record to be served by electronic means.

                                            Respectfully submitted,

                                            s/ Holly Agajanian
                                            Holly Agajanian
